Judgment of the Court of Special Sessions of the City of New York, Borough of Brooklyn, convicting the defendants of violating the provisions of chapter 17, article 2, section 7, subdivision a, Code of Ordinances of the City of New York, reversed on the law, information dismissed, and defendants discharged. The ordinance under which the defendants were convicted is invalid. Subdivision a of section 7 is indefinite; it fails to state some comprehensible guide as to what conduct is necessary to avoid a penalty. (People v. Grogan, 260 N. Y. 138.) Lazansky, P. J., Carswell, Johnston, Adel and Close, ÍJ., concur.